UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6654


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENITO AGUILERA LOPEZ, a/k/a Benito Lopez Aguilera,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:09-cr-00035-SGW-1)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benito Aguilera Lopez, Appellant Pro Se. Sharon Burnham, Craig
Jon Jacobsen, I, Assistant United States Attorneys, Roanoke
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Benito    Aguilera   Lopez     appeals    the   district      court’s

order denying relief on his “Motion for Sentence Adjustment and

Downward Departure Under Extraordinary Circumstances of Serious

Consequences Under Non-Citizen Status.”              We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                  United States v.

Lopez, No. 5:09-cr-00035-SGW-1 (W.D. Va. Mar. 12, 2012).                     We

dispense   with     oral   argument     because     the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2